UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Quarterly Period Ended March 31, or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Transition Period from to CAPITAL BANK CORPORATION (Exact name of registrant as specified in its charter) North Carolina 000-30062 56-2101930 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 333 Fayetteville Street, Suite Raleigh, North Carolina (Address of principal executive offices) (919) 645-6400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ As of May 7, 2009 there were11,300,369 shares outstanding of the registrant’s common stock, no par value. CAPITAL BANK CORPORATION Form 10-Q for the Quarterly Period Ended March 31, 2009 INDEX PART I – FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2009 (Unaudited) and December 31, 2008 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2009 and 2008 (Unaudited) 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity and Comprehensive Income for the Three Months Ended March 31, 2009 and 2008 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 34 Signatures - 2 - Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2009 and December 31, March 31, 2009 December 31, 2008 (Dollars in thousands except share data) (Unaudited) Assets Cash and due from banks: Interest-earning $ 378 $ 719 Noninterest-earning 39,514 53,607 Federal funds sold and short term investments 25 129 Total cash and cash equivalents 39,917 54,455 Investment securities– available for sale, at fair value 281,505 272,944 Investment securities– held to maturity, at amortized cost 4,805 5,194 Loans– net of unearned income and deferred fees 1,277,064 1,254,368 Allowance for loan losses (18,480 ) (14,795 ) Net loans 1,258,584 1,239,573 Premises and equipment, net 24,810 24,640 Bank-owned life insurance 22,646 22,368 Deposit premium, net 3,569 3,857 Deferred income tax 9,462 9,342 Accrued interest receivable 6,114 6,225 Other assets 14,199 15,634 Total assets $ 1,665,611 $ 1,654,232 Liabilities Deposits: Demand, noninterest-bearing $ 127,062 $ 125,281 Savings and interest-bearing checking 205,402 173,711 Money market deposit accounts 206,194 212,780 Time deposits less than $100,000 499,063 509,231 Time deposits $100,000 and greater 303,253 294,311 Total deposits 1,340,974 1,315,314 Repurchase agreements and federal funds purchased 11,650 15,010 Borrowings 127,000 132,000 Subordinated debentures 30,930 30,930 Other liabilities 12,383 12,464 Total liabilities 1,522,937 1,505,718 Commitments and contingencies Shareholders’ Equity Preferred stock, $1,000 par value; 100,000 shares authorized; 41,279 shares issued and outstanding (liquidation preference of $41,279) 39,910 39,839 Common stock, no par value; 20,000,000 shares authorized; 11,300,369 and 11,238,085 shares issued and outstanding 139,495 139,209 Retained deficit (37,373 ) (31,420 ) Accumulated other comprehensive income 642 886 Total shareholders’ equity 142,674 148,514 Total liabilities and shareholders’ equity $ 1,665,611 $ 1,654,232 The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Index CAPITAL BANK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF
